Case 1:21-cv-10082 Document 1-1 Filed 01/15/21 Page 1of1

Attachment to Complaint

Ill. Statement of Claim eo - Sal

1. In 2010, in an effort to pressure me to resign from my position as an inspector with the City of
Cambridge's Water Department, the City of Cambridge and my supervisors fabricated discipline
and accused me of committing grievous wrongdoing. When | refused to accede to this undue
pressure, | was terminated. The City was facing a non-compliance finding from the
Commonwealth of MA's Dept. Of Environmental Protection (DEP) and in response to this, they
decided to terminate the existing union inspectors and privatize the jobs (as stated by the Union
Lawyer at my disciplinary hearing). In order to build a case, they attempted to smear my
character by fabricating statements about me and terminated me even after | complied with any
concerns they raised or adhered to the new policies they put in place. | believe that this is age
discrimination because all of the inspectors who were forced to take the retirement package
were above the age of sixty and had the necessary years of service to vest in their pension. |
was shy of one year to vest and therefore lost my pension benefits.

2. In addition to age discrimination, the City fabricated statements about my ability to perform my
job. After almost 9 years of service, all of the sudden we were conveniently incapable of doing
our jobs when the City began receiving pressure from DEP. When asked to perform a test in
front of them, | was able to complete it in a timely manner. When they said that | falsely
claimed that | was at a test site, the manager of the site location proved that | was indeed at the
site on the date and time that I stated. No one offered an apology for making the false claims
even when they were proven to be false.

3. When I chose not to retire in order to vest for my pension, they retaliated by firing me because |
stood in the way of their plans to eliminate the inspector positions and privatize the jobs in
pursuit of their new business model. In response to their changed business model, we were
offered no other remedies other than to retire.
